  Case 15-39220         Doc 46     Filed 01/16/19 Entered 01/16/19 13:22:28              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-39220
         TIMOTHY B CARTER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/17/2015.

         2) The plan was confirmed on 05/25/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/12/2018.

         6) Number of months from filing to last payment: 34.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-39220         Doc 46      Filed 01/16/19 Entered 01/16/19 13:22:28                    Desc Main
                                      Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor              $4,045.00
        Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                    $4,045.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,865.06
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $179.94
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,045.00

Attorney fees paid and disclosed by debtor:                 $100.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
ACS                             Unsecured           0.00           NA              NA            0.00       0.00
ACS/NELNET                      Unsecured      4,155.00            NA              NA            0.00       0.00
AT&T                            Unsecured         155.00           NA              NA            0.00       0.00
AT&T UNIVERSE                   Unsecured         154.00           NA              NA            0.00       0.00
ATT                             Unsecured         115.00           NA              NA            0.00       0.00
BLUE ISLAND                     Unsecured         437.00           NA              NA            0.00       0.00
Brazos Loan Servicing           Unsecured           0.00           NA              NA            0.00       0.00
Brazos Loan Servicing           Unsecured           0.00           NA              NA            0.00       0.00
CITY OF BLUE ISLAND             Unsecured         250.00           NA              NA            0.00       0.00
CITY OF BLUE ISLAND             Unsecured         250.00           NA              NA            0.00       0.00
CITY OF BLUE ISLAND             Unsecured         250.00           NA              NA            0.00       0.00
CITY OF BLUE ISLAND             Unsecured         246.00           NA              NA            0.00       0.00
CITY OF BLUE ISLAND             Unsecured         207.00           NA              NA            0.00       0.00
CITY OF BLUE ISLAND             Unsecured         200.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE Unsecured      4,100.00       6,215.50        6,215.50           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured       2,042.00            NA              NA            0.00       0.00
COMMONWEALTH EDISON             Unsecured            NA         900.53          900.53           0.00       0.00
Credit Control                  Unsecured         824.00           NA              NA            0.00       0.00
DIRECTV LLC                     Unsecured         239.00        239.31          239.31           0.00       0.00
DIVISON OF CHILD SUPPORT ENFORC Priority      33,478.00     33,676.92        33,676.92           0.00       0.00
ILLINOIS LENDING CORP           Secured              NA            NA              NA            0.00       0.00
ILLINOIS LENDING CORP           Unsecured           0.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured           900.00        899.52          899.52           0.00       0.00
Metro South Hospital            Unsecured      1,087.00            NA              NA            0.00       0.00
METROSOUTH MEDICAL CTR          Unsecured      1,087.00            NA              NA            0.00       0.00
NATIONAL EDUCATION LOAN NETW Unsecured         3,348.00       4,273.00        4,273.00           0.00       0.00
NAVY FEDERAL CREDIT UNION       Unsecured           0.00           NA              NA            0.00       0.00
NELNET                          Unsecured      1,375.00            NA              NA            0.00       0.00
NELNET                          Unsecured            NA       4,833.31        4,833.31           0.00       0.00
PEOPLES GAS                     Unsecured         160.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured         160.00        159.55          159.55           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-39220       Doc 46     Filed 01/16/19 Entered 01/16/19 13:22:28                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal       Int.
Name                             Class    Scheduled      Asserted      Allowed         Paid          Paid
SPRINT PCS                    Unsecured      1,127.00            NA           NA             0.00        0.00
THE SEMRAD LAW FIRM LLC       Unsecured           0.00           NA           NA             0.00        0.00
UNIMED LTD METROSOUTH         Unsecured         135.00           NA           NA             0.00        0.00
US DEPT OF EDUCATION          Unsecured      2,352.00       2,426.19     2,426.19            0.00        0.00
VILLAGE OF BLUE ISLAND        Unsecured      1,000.00            NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                 $0.00               $0.00
      Mortgage Arrearage                                   $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                              $0.00                 $0.00               $0.00
      All Other Secured                                    $0.00                 $0.00               $0.00
TOTAL SECURED:                                             $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00                  $0.00               $0.00
       Domestic Support Ongoing                           $0.00                  $0.00               $0.00
       All Other Priority                            $33,676.92                  $0.00               $0.00
TOTAL PRIORITY:                                      $33,676.92                  $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $19,946.91                  $0.00               $0.00


Disbursements:

       Expenses of Administration                           $4,045.00
       Disbursements to Creditors                               $0.00

TOTAL DISBURSEMENTS :                                                                        $4,045.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-39220         Doc 46      Filed 01/16/19 Entered 01/16/19 13:22:28                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/16/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
